                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEIBERT,                             :   CIVIL ACTION NO. 1:18-CV-10
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
ANDREW M. SAUL,1                             :
Commissioner of Social Security,             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 16th day of September, 2019, upon consideration of the

report (Doc. 16) of Magistrate Judge Martin C. Carlson, recommending that the

court vacate the decision of the administrative law judge denying the application of

Michael Seibert (“Seibert”) for disability insurance benefits and supplemental

security income, and it appearing that the Commissioner of Social Security

(“Commissioner”) has not objected to the report, see FED. R. CIV. P. 72(b)(2), and

the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,



      1
        Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this action. See
FED. R. CIV. P. 25(d).
812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face of

the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following an

independent review of the record, the court being in agreement with Judge

Carlson’s recommendation, and concluding that there is no clear error on the face

of the record, it is hereby ORDERED that:

       1.     The report (Doc. 16) of Magistrate Judge Carlson is ADOPTED.

       2.     The Clerk of Court shall enter judgment in favor of Seibert and against
              the Commissioner as set forth in the following paragraph.

       3.     The Commissioner’s decision is VACATED and this matter is
              REMANDED to the Commissioner with instructions to conduct a new
              administrative hearing, develop the record fully, and evaluate the
              evidence appropriately in accordance with this order and the report
              (Doc. 16) of Magistrate Judge Carlson.

       4.     The Clerk of Court shall thereafter CLOSE this case.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
